DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the RCE dated 07/28/2022, claims 3-4 and 6-9 are amended and claims 3-20 are pending.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below because claim 5 has the status identifier of “Currently Amended” although it remains unamended.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The status identifier of claim 5 is changed from “Currently Amended” to “Original.”
	
Response to Amendments
4.	Unamended claims 10-20 remain allowable.
	Claims 3-9 are deemed allowable because, in particular, the amendments to independent claims 3-4, 6, and 8 do not sufficiently change the scope of these claims such that they are taught or suggested by the prior art of record.  Therefore, claims 3-20 are in condition for allowance.

Pertinent Prior Art
5.	Kim et al. – US 2009/0146685
	This document discloses a calibration circuit comprising a plurality of pull-up networks in a resistor unit 330 that are disposed between a voltage supply and an output node wherein the output node is coupled to a first input terminal of a comparator 321 and a reference voltage coupled to a second input terminal of the comparator 321 (Fig. 3; ¶33).
However, this document is silent on, in particular, a first resistance being less than an expected resistance of a conductor coupled to the output node and greater than a shorted conductor resistance wherein a second resistance is greater than the expected resistance and less than a high-impedance resistance, as required by independent claim 3; a circuit configured to indicate a fault when the first resistance is greater than the resistance between the output node and a ground terminal and wherein the circuit indicates a high-impedance state exists when the second resistance is less than the resistance between the output and the ground terminal, as required by independent claim 4; determining a fault exists when the first pull-up network is active and the voltage for transmission is less than a reference voltage a predetermined period of time after the first pull-up network became active, and wherein a high-impedance state further exists when the second pull-up network is active and the voltage for transmission is greater than the reference voltage a predetermined period of time after the second pull-up network became active; as required by independent claim 6; and a first resistor coupled between the voltage supply input and a first node; a second resistor coupled between the first node and the output; and an amplifier having a first input terminal coupled to the first node, a second input terminal configured to receive a common mode voltage associated with the differential conductor, and an output terminal coupled to the output, as required by independent claim 8.




Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852